PER curiam:.
This appeal has been taken from an order entered below on the court’s own motion disqualifying one of plaintiff’s attorneys while trial was in progress. The trial judge filed a written opinion, to which reference may be had, in which he found that though no actual improprieties had thus far occurred and that all adversary counsel had thus far acted with scrupulous regard of professional duties, responsibilities and ethics, “Circumstances have now [been] created which, with Mr. Cuningham remaining in the case, will inevitably lead to suspicion and distrust in the minds of the defendant and the opportunity for misunderstanding on the part of the public which will lead to a lack of confidence in the bar.”
We have reviewed the circumstances that caused the order of disqualification to be entered, and we agree with the court below.
Order of disqualification affirmed, D.C., 201 F.Supp. 821.